Citation Nr: 1039513	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including due to exposure to Agent Orange. 

2.  Entitlement to total individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

The Board notes there initially were three claims before the 
Board - for service connection for posttraumatic stress disorder 
(PTSD), skin disorder and entitlement to a TDIU.  In a January 
2008 rating decision, the Veteran was granted service connection 
for PTSD, with a disability rating of 30 percent, effective from 
October 26, 2005.  The Veteran filed a notice of disagreement 
with the initial rating assigned in June 2008, and was issued a 
Statement of the Case in November 2008.  The Veteran has not, 
however, perfected that appeal by filing a VA Form 9 or 
equivalent for the issue of a higher initial rating for his PTSD.  
Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Therefore, the claim for a higher initial 
rating for PTSD is not before the Board.

In a statement received by the RO in June 2007, the Veteran 
requested a hearing at the RO before a Decision Review Officer 
concerning the claims of entitlement to service connection for a 
skin disorder and entitlement to a TDIU.  The Veteran 
subsequently withdrew this hearing request, however, in a 
statement in support of claim received in October 2007.

Regrettably, this appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC for additional development 
and consideration.  VA will notify the Veteran if further action 
is required.




REMAND

The Veteran contends his skin disorder may have been caused by 
his exposure to Agent Orange, specifically when he was in Cam 
Ranh Bay in the Republic of Vietnam.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence to establish that he or she was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records confirm the fact the 
Veteran served in the Republic of Vietnam, thus, the Veteran's 
claim that he served there is not rebutted.  The Board notes that 
he was awarded the Vietnam Service Medal (VSM) and the National 
Defense Service Medal.  The VSM was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and the 
contiguous waters or airspace thereover, and for those who served 
in Thailand, Laos or Cambodia while serving in direct support of 
operations in the Republic of Vietnam.  See Manual of Military 
Decorations and Awards, 6.5 (U.S. Department of Defense Manual 
1348.33-M, September 1996).  And, as already conceded by the RO 
in the April 2007 Statement of the Case, the Veteran's in-country 
service in the Republic of Vietnam has been proven.  Accordingly, 
the Board also finds that he was exposed to Agent Orange while 
stationed in Cam Ranh Bay in the Republic of Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for other disabilities.  

The Veteran's service treatment records show treatment for tinea 
pedis, a skin disorder commonly known as athlete's foot, in 
October 1964.  There are no other indications for any relevant 
complaints, treatment, or diagnoses of an additional skin 
disorder, including tinea pedis, in service or noted on the 
Veteran's July 1966 separation examination.  Regardless, there is 
some indication the Veteran suffered from a skin disorder in 
service.  

Further, the Veteran's post service VA treatment records from May 
2004 to January 2009 note several skin disorders, including a 
diagnosis of acne by a private medical provider, as stated in a 
May 2004 treatment record.  Additionally, the Veteran was 
diagnosed with a skin disorder, not otherwise specified in 
October 2004 and recurrent folliculitis in September 2005.  Most 
recently, he was diagnosed with paronychia of the right ring 
finger in March 2006.  Finally, the Veteran's Social Security 
disability medical assessment notes a history of eczema without 
recurrent symptoms.  

However, despite the numerous diagnoses of skin disorders, the 
Veteran's VA treatment records fail to identify the etiology of 
any of the diagnosed disorders.  Therefore, the Board finds that 
there is insufficient evidence to establish that a skin disorder, 
or disorders, may be related to herbicide exposure or otherwise 
attributable to the Veteran's military service.  

The question remains, therefore, whether the Veteran has a 
current skin disorder and whether it may be attributed to the 
Veteran's military service, including his claimed exposure to 
Agent Orange while serving in the Republic of Vietnam.  A VA 
compensation examination is required to ascertain these 
determinative issues.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) 
(2009).

With respect to the Veteran's claim for TDIU, the Board finds 
that this claim is inextricably intertwined with his pending 
claim for entitlement to service connection for a skin disorder, 
including due to exposure to Agent Orange.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
claim currently on appeal is to defer adjudication of the claim 
on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, consideration of the Veteran's TDIU claim must be 
deferred until the RO adjudicates, in the first instance, his 
pending service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred to 
a VA examiner to determine the nature and 
etiology of the Veteran's skin disorder.  
First, the examiner is asked to confirm the 
disorder or disorders the Veteran currently 
suffers from, including tinea pedis, 
folliculitis and paronychia.  The examiner 
is then requested to determine if any skin 
disorder is as likely as not (fifty percent 
probability or greater) related to the 
Veteran's period of active duty, including 
presumed exposure to herbicides in service.  
The claims file and complete copy of this 
remand must be made available for review of 
the Veteran's pertinent medical and other 
history.

He is hereby advised that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences on 
his claim.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on information obtained 
from review of the record.

2.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all the questions posed are not answered.  

3.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a skin disorder and 
entitlement to a TDIU.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


